1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                    ***

6
      UNITED STATES OF AMERICA, ex rel.,
7     Joshua Luke,
8                          Plaintiff,                   2:13-CV-01319-APG-VCF
                                                        ORDER
9     vs.
      HEALTHSOUTH CORPORATION, et al.,
10
                           Defendant.
11

12
            Before the court is the Motion for Leave to File Documents Under Seal Pursuant to Court Order
13
     (ECF No. 182).
14
            Accordingly,
15
            IT IS HEREBY ORDERED that a hearing on the Motion for Leave to File Documents Under Seal
16
     Pursuant to Court Order (ECF No. 182) is scheduled for 10:00 AM, May 9, 2019, in Courtroom 3D.
17

18
            DATED this 25th day of April, 2019.
19
                                                              _________________________
20
                                                              CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
